DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21, 23-27, 29, 31-34, 36 and 38-43 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 7-13, filed 03/12/2021, with respect to Claims 21, 23-27, 29, 31-34, 36 and 38-43 with respective to “wherein the plurality of state information is associated with virtual local area network (VLAN) implementations on the plurality of network elements” ad “wherein the second network element is part of the same VLAN as the first network element and is not configured as the coordination point”  have been fully considered and are persuasive. The rejections of claims 21, 23-27, 29, 31-34, 36 and 38-43 has been withdrawn. 
Allowable Subject Matter
Claims 21, 23-27, 29, 31-34, 36 and 38-43 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Lissack (US 2015/0127789 A1), which directed to methods and apparatus for encoding traffic classification information for a networking configuration system are disclosed. At a networking configuration server, a hierarchy of network traffic categories 
Shevade et al. (US 10,623,285 B1), which direct to a first analysis based on at least a subset of collected health metrics of a monitored resource is performed at a health monitoring service. If the first analysis indicates that the probability that the monitored resource is in an unhealthy state is above a threshold, a mitigation action that includes directing at least some of the workload away from the monitored resource is implemented. In addition, a remediation analysis of the monitored resource is started to determine, using at least one additional health metric that was not examined in the first analysis, whether a longer-term remediation action is to be initiated; 
Namjoshi et al. (US 2013/0173876 A1), which direct to A primary process and a backup process participate in a synchronization process configured to synchronize state information of the primary and backup processes. The synchronization process operates in periods of time referred to as epochs. During the current epoch, the primary process computes state update information representing changes to the state information of the primary process since a previous epoch, and also buffers output messages generated during the current epoch in an associated output buffer dedicated for use in the current epoch. The primary process initiates a new epoch independent of receiving, from the backup process, a state update acknowledgement for the previous epoch. The output messages buffered for the current epoch are released from the 
None of these references, take alone or in combination, teaches the claims as, “wherein the plurality of state information is associated with virtual local area network (VLAN) implementations on the plurality of network elements” ad “wherein the second network element is part of the same VLAN as the first network element and is not configured as the coordination point” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


March 26, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478